VALLÉE, J.
Defendant was charged in three counts with violation of Penal Code, section 288. He was convicted of the offense charged in each count and sentenced to prison. A separate judgment was entered on each count. He appeals from the judgments and from the order denying his motion for a new trial. His only contention is that the evidence is insufficient to support the judgments.
The complaining witness, a child 11 years old, testified to facts constituting the three acts charged. No purpose would be served in relating in detail her testimony here. She testified that the defendant committed lascivious acts upon her body which could not have been done for any purpose other than gratifying the lust and passions of the defendant. The claim is that the story of the child is incredible. Her testimony was coherent and consistent. We cannot say, as a matter of law, that her story is incredible. The appeal is frivolous.
The judgments and the order denying defendant’s motion for a new trial are, and each is, affirmed.
Shinn, P. J., and Wood (Parker), J., concurred.